IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-KP-01060-SCT
CHARLES RAY ROBINSON
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              09/15/94
TRIAL JUDGE:                                   HON. KATHY KING JACKSON
COURT FROM WHICH APPEALED:                     JACKSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        PRO SE
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL

                                               BY: CHARLES W. MARIS, JR.
DISTRICT ATTORNEY                              DALE HARKEY
NATURE OF THE CASE:                            CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                   AFFIRMED - 5/22/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                6/12/97




     BEFORE SULLIVAN, P.J., PITTMAN AND BANKS, JJ.

     PITTMAN, JUSTICE, FOR THE COURT:




This case is an appeal from a denial of relief under the Uniform Post Conviction Collateral Relief Act.
Charles Ray Robinson pled guilty to armed robbery in the Circuit Court of Jackson County on
May 28, 1992. He was sentenced at that time to a term of eight years. Robinson filed a petition for
post-conviction relief on March 31, 1994. From the denial of his petition, Robinson appealed to this
Court asserting the following as error:

     I. The Mississippi armed robbery statute, Miss. Code Ann. § 97-3-79 (1972), is
     unconstitutional as an ex post facto law.

     II. The plea entered under the armed robbery statute was involuntary under the Uniform
     Criminal Rules of Circuit Court Practice 3.03(2).
                                      DISCUSSION OF LAW

                                                   I.

On appeal, Robinson asserts that Mississippi's armed robbery statute, Miss. Code Ann. § 97-3-79
(1972), is unconstitutional as an ex post facto law. He claims that it was passed in violation of the
U.S. Supreme Court decision in In Re Winship which held that "the Due Process clause protects the
accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to
constitute the crime with which he is charged." In Re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25
L.Ed.2d 38 (1970). Robinson contends that the statute is ex post facto because it does not explicitly
state that the weapon used in the commission of the robbery must be produced at the trial of the
accused. He alleges that the State could not have produced the weapon in his case, and therefore
could not have proven him guilty of armed robbery beyond a reasonable doubt. Robinson further
asserts that he would not have plead guilty had he known the statute was flawed.

Robinson's claim is without merit. It is clear that Miss. Code Ann. § 97-3-79 is not an ex post facto
law. Robinson's actual claim is that the State's evidence was insufficient to convict him of armed
robbery. This complaint, however, was waived when he pled guilty to the charge. "The institution of
the guilty plea is well established in our criminal justice process. A guilty plea operates to waive the
defendant's . . . right that the prosecution prove each element of the offense beyond a reasonable
doubt." Jefferson v. State, 556 So. 2d 1016, 1019 (Miss. 1989). Robinson waived his opportunity to
challenge the sufficiency of the State's evidence when he plead guilty. He admitted to all the elements
of the crime. This assignment of error is without merit.

                                                  II.

Robinson also argues that his plea was involuntary because the statute under which he plead is
unconstitutional. The statute is not unconstitutional as an ex post facto law, and therefore this
argument has no merit.

Robinson claims that his plea was taken in violation of rule 3.03(2) of the Uniform Criminal Rules of
Circuit Court Practice, but he offers no proof whatsoever. The proof in the record shows that
Robinson petitioned the court to allow him to plead guilty. It further shows that his case was
discussed fully with him. He acknowledged that he understood the consequences of his plea, and that
he was pleading voluntarily. There is absolutely no proof in the record, and Robinson does not claim,
that his plea was taken under fear, violence, deception, or improper inducements as would make it
involuntary under Rule 3.03(2).

                                           CONCLUSION

We find that Robinson's claims are meritless. The trial court did not err in denying

Robinson's petition for post conviction relief. The State armed robbery statute, Miss. Code Ann.
§ 97-3-79, is not unconstitutional as an ex post facto law. Robinson voluntarily pled guilty to armed
robbery, and waived his right to challenge the sufficiency of the State's evidence. The decision of the
lower court is affirmed.

THE LOWER COURT'S DENIAL OF POST-CONVICTION RELIEF AFFIRMED.
LEE, C.J., PRATHER AND SULLIVAN, P.JJ., BANKS, McRAE, ROBERTS, SMITH AND
MILLS, JJ., CONCUR.